Citation Nr: 0122404	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a large left 
tympanic membrane perforation.

2.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served in the National Guard Reserves from 
approximately October 1975 until November 1990, when he began 
active duty service in the United States Army.  This active 
duty service appears to have concluded in July 1991, after 
the veteran served in the Persian Gulf War.


A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a December 1998 rating decision 
by the RO in Montgomery, Alabama.  That rating decision 
denied, inter alia, the veteran's claims for service 
connection for hearing loss, for damage to his left tympanic 
membrane, and for residuals of a dislocated left shoulder.  
In January 1999, the veteran filed a NOD that expressed his 
disagreement with the portion of the RO's decision regarding 
his left shoulder and his left eardrum.  The RO issued a SOC 
in April 1999 that addressed these two issues.  The veteran 
perfected his appeal in June 1999.

The Board construes the NOD, filed by the veteran without the 
assistance of a representative, as also expressing his 
disagreement with the RO's denial of his claim for service 
connection for loss of hearing in his left ear.  However, as 
noted above, the SOC issued by the RO did not address the 
denial of this claim.  Therefore, the Board must remand the 
issue of entitlement to service connection for hearing loss 
in the left ear to the RO for the issuance of a SOC.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where notice of the disagreement with claim and no 
statement of the case has been issued, Board should remand, 
not refer, that issue to the RO to issue SOC).

The issue of entitlement to service connection for 
perforation of the left tympanic membrane will be discussed 
in the Remand portion of this decision.




FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence needed to prevail in his claim.

2.  The veteran dislocated his left shoulder during service 
in 1983.

3.  The examiner noted complaints of soreness in his left 
shoulder, without current instances of dislocation or 
resulting disability.


CONCLUSION OF LAW

Entitlement to service connection for residuals of left 
shoulder dislocation, characterized as a left shoulder sprain 
is denied.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  Regulations implementing the VCAA were promulgated 
on August 29, 2001.  See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.3269a)).  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for its 
consideration of this law's implications.  The Board observes 
that the record includes a reports of examination conducted 
for VA purposes in connection with this claim in 1988, and 
the veteran's relevant treatment records have been associated 
with the claims file.  It appears that the RO has informed 
the veteran, by means of the SOC issued during the course of 
this appeal in April 1999, of that evidence which would be 
necessary to substantiate the claim.  The Board acknowledges 
that the rating decision denied the veteran's claim as not 
well-grounded, a basis for denial that no longer exists and 
which basis was clearly laid out in the SOC.  However, the 
rating decision clearly informed the veteran that the claim 
was denied as not well grounded because "it is necessary to 
provide evidence which demonstrates an actually disabling 
condition."  The SOC clearly informed the veteran that 
"(c)ompensation is payable for a disease or injury which 
causes a disabling physical or mental limitation" and that 
"(t)he evidence regarding sprain of the left shoulder with 
no loss of function due to pain fails to show a disability 
for which compensation maybe established."  A lay statement 
was submitted reporting that the veteran injured his left 
shoulder during service.  The Board accepts that the record 
shows a dislocation of the left shoulder during service.  The 
threshold issue before the Board is whether the veteran has a 
current disability that resulted from the in-service 
incident.  This issue was previously considered by the RO, 
which found no current disability and, based on this finding, 
denied the claim as not well grounded.  Under these 
circumstances, the Board concludes that the RO met its duty 
to assist in developing the facts pertinent to this claim 
pursuant to the provisions of the recently enacted VCAA by 
according the veteran a VA examination to determine the 
presence of a current left shoulder disability, and by 
apprising the veteran of the results of this examination and 
the rationale for the denial of benefits.  Because the issue 
before the Board first requires a finding of a current 
disability, which issue was developed and considered by the 
RO, the Board finds that the case need not be remanded for 
another such consideration by the RO, and that it will not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAPOGCPREC 16-92 (O.G.C. Prec. 
16-92).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

The veteran's service medical records reflect that in July 
1983 he was treated for a dislocated left humerus.  A report, 
from x-rays taken just a few days after the injury occurred, 
reveals a complete reduction of the dislocation.  A thorough 
review of the veteran's service medical records shows no 
additional treatment for dislocation of his shoulder while 
inservice.  In addition, the veteran does not identify any 
private or VA health care providers that treated him for this 
condition subsequent to his discharge from service.

The claims file includes a sworn buddy statement, dated June 
1978, which avers that this individual witnessed the veteran 
fall and land on his left shoulder while the veteran was 
stepping down from an ice truck.

In July 1998, the veteran was examined for VA purposes in 
connection with this claim.  The veteran reported that he 
first dislocated his shoulder in 1982 in active duty summer 
camp, and again in "two more consecutive summer camps", for 
a total of three times.  The veteran stated that his only 
problem was with soreness of the shoulder.  He was employed 
as a crane operator, and he reported that his shoulder did 
not interfere with his work.  He had not experienced 
dislocations recently.  He was right handed.

Range of motion studies were performed.  Forward flexion of 
the left shoulder was to 173 degrees and of the right 
shoulder to 174 degrees.  Abduction on the left was 173 
degrees and, on the right to 176 degrees.  External rotation 
was 84 degrees on the left and 87 degrees on the right.  
Internal rotation was 83 degrees on the left and 87 degrees 
on the right.  Normal range of motion is 180 degrees forward 
flexion and 180 degrees abduction.  Normal range of motion 
for external shoulder rotation is 90 degrees, as is normal 
range of motion for internal rotation.  The diagnosis was 
"sprain of the left shoulder, with no loss of function due 
to pain."  The veteran failed to report for X-ray 
examination of his left shoulder.

In view of the findings of the examination, the Board finds 
that the veteran is not entitled to service connection for 
residuals of a left shoulder dislocation or sprain.  The 
veteran's left shoulder range of motion is nearly complete 
and is essentially the same as that of his right, only three 
or four degrees less.  He has not experienced dislocations of 
the left shoulder since service.  The medical evidence in 
this case does not provide a basis upon which to conclude 
that the veteran has recurrent dislocations or any disabling 
residual from the dislocation reported during service.  The 
veteran's chief complaint was of soreness in his shoulder.  
The veteran's current diagnosis of a sprain of the left 
shoulder merely signifies his complaints of soreness, which 
are complaints of symptoms only and do not constitute a 
diagnosed medical disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition to which it is 
attributed, does not in and of itself constitute a disability 
for which service connection may be granted).  Accordingly, a 
satisfactory basis for awarding service connection for 
residuals of left shoulder dislocations have not been 
presented in this case and service connection for this 
disability is denied.


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury, characterized as a sprain, is denied.


REMAND

As discussed in the Introduction, the RO denied the veteran's 
claim for service connection for a large left tympanic 
membrane perforation in a decision issued in December 1998.  
The RO denied the veteran's claim on the basis that this 
perforation was noted on the veteran's entrance examination 
report.

A review of the service medical records does indeed reveal 
that the veteran was referred for an ENT consult for a 
"central perforation left eardrum, large".  No other 
service medical records that refer to this condition have 
been associated with the claims file.

The veteran underwent a VA ear disease examination in August 
1998.  He stated that while serving in the National Guard he 
was exposed to a significant amount of aircraft noise.  He 
had no known significant ear infections and had not undergone 
ear surgery.  He reported intermittent drainage from the left 
ear and some left ear tinnitus, but no significant dizziness.  
Physical examination revealed normal auricles and external 
auditory canals.  The right tympanic membrane was normal.  
The left tympanic membrane showed "a very large 90% 
perforation with hypertrophic middle ear mucosa."  There was 
no middle ear infectious process or fluid or otorrhea.  
Audiological examination revealed a mild conductive hearing 
loss in the right ear and a moderate loss in the left ear.  
Right ear tympanogram is type B and the left is type A.  He 
had 96 percent speech discrimination on the right and 92 
percent on the left.  The diagnosis was "large tympanic 
membrane perforation, approximately 90 percent.  There is no 
incidence of trauma and the patient has no idea when this 
occurred, but it appears to be longstanding.  This explains 
his moderate conductive hearing loss on that side."

After a thorough review of the claims file, the Board notes 
that although the left tympanic membrane perforation was 
observed on the veteran's entrance examination, it is 
possible that this condition was aggravated during service.  
The veteran claims he was exposed to aircraft noise during 
his period of service.  Although the report from the 
veteran's entrance examination notes a perforation in the 
left tympanic membrane, there is no other reference made 
regarding this condition until the veteran's VA examination 
in August 1998.  The VA examination report does not offer an 
opinion as to whether or not this condition was aggravated or 
could have been aggravated by the veteran's duties inservice.  
The veteran appears to associate his hearing loss with the 
tympanic membrane perforation.

The veteran's complete service personnel records have not 
been associated with the claims file.  It is also unclear 
from the service personnel records that have been associated 
with the file what his precise dates of service are, and in 
which branches of the military he served.

In reviewing the foregoing evidence, the Board finds that the 
RO should attempt to obtain and associate with the claims 
file the veteran's complete service personnel records.  
Thereafter, the RO should schedule the veteran for an 
audiological/ear disease examination and request an opinion 
from the examiner discussing the veteran's condition, and, in 
particular, regarding the etiology of the veteran's left 
tympanic membrane perforation.

Because of the change in the law brought about by the VCAA 
discussed earlier, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and in the implementing regulations.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, for these 
reasons, a remand is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied. 

2.  The RO should obtain and associate 
with the claims file the veterans complete 
service personnel records, including 
records from his service in the National 
Guard.

3.  After the foregoing development is 
completed, the RO should schedule the 
veteran for an evaluation by the 
appropriate VA examiner.  The entire 
claims folder and a copy of this remand 
must be made available to the physician, 
prior to the examination, in order that he 
or she may fully review the veteran's 
service and medical history - particularly 
the reports from his entrance physical 
examination in October 1975, his VA 
examination in 1998 and his service 
personnel records.  A notation to the 
effect that this record review took place 
should be included in the opinion.  The 
report from this examination should 
include an opinion as to the etiology of 
the veteran's left ear disorder, including 
his hearing loss.  The opinion should 
discuss the current diagnosis and the 
approximate onset date of the condition.  
The examiner should discuss what effect, 
if any, the veteran's inservice duties may 
have had on this condition.  If additional 
tests are deemed desirable, they should be 
performed.

If the examiner finds that the 
condition existed prior to service, he or 
she should render an opinion as to (1) 
whether it is as least as likely as not 
that the condition increased in severity 
during service, and, if so, (2) the nature 
of the increase whether such increase was 
beyond the natural progression of the 
disorder.  All clinical findings and 
reasoning which form the basis for the 
opinion requested, should be clearly set 
forth.  The examiner is requested to 
comment with respect to whether there is 
any relationship between the perforated 
tympanic membrane and the veteran's 
hearing loss and, if so, the nature of the 
relationship.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



